         CASE 0:20-cv-01929-SRN-HB Doc. 46 Filed 11/25/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 BROCK FREDIN,
                                                   Case No. 20-CV-1929
                       Plaintiff,

        --against--

 JAMIE KREIL,

                       Defendant.




                 STATEMENT INSTEAD OF REDACTED DOCUMENTS
       Pursuant to Local rule 5.6, All exhibits to the Declaration of Brock Fredin in support of his
FRAP 24 IFP have been filed under seal and redaction is impracticable because the interest in
preserving the privacy of the individual documents outweighs any public interest in the sealed
documents.
Dated: November 25, 2020

                                                             s/ brock fredin
                                                             Brock Fredin
                                                             Saint Croix Co, WI 54016
                                                             (612) 424-5512 (tel.)
                                                             brockfredinlegal@icloud.com
                                                             Plaintiff, Pro Se
